Citation Nr: 1207211	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma, including chipped and broken teeth, claimed as residuals of a plane crash or other trauma in service.  

2.  Entitlement to service connection for scars of the head, face, knee and ears, claimed as residuals of a plane crash or other trauma in service.

3.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The first three issues listed on the title page were last before the Board in April 2010 when they were remanded for additional evidentiary development.  Also before the Board in April 2010 was a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  This claim was subsequently granted and the issue is no longer in appellate status.  The Veteran has disagreed with the 50 percent rating and that issue is noted in the remand section.

The issue of entitlement to TDIU is also addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1965 to September 1967.

2.	On October 13, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of the claims of entitlement to service connection for dental trauma and for scars of the head, face and chest as well as the claim of entitlement to an increased rating for diabetes mellitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant's authorized representative concerning the claims of entitlement to service connection for dental trauma and for scars of the head, face and chest as well as the appeal concerning the claim of entitlement to an increased rating for diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his authorized representative, has withdrawn the above referenced appeals and, hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to the claims of entitlement to service connection for dental trauma and for scars of the head, face and chest as well as the claim of entitlement to an increased rating for diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.



ORDER

The claims of entitlement to service connection for dental trauma and for scars of the head, face and chest as well as the claim of entitlement to an increased rating for diabetes mellitus, are dismissed.  


REMAND

The Veteran has claimed entitlement to TDIU.  The Veteran has never been afforded a VA examination which takes into account all his service-connected disabilities to determine if they interfered with his employment.  In September 2011, service connection was granted for PTSD and a 50 percent evaluation was assigned, effective from July 13, 1994.  There are no VA examination reports which address the Veteran's employability which take into account all of the Veteran's service-connected disabilities to include the recently service-connected PTSD.  The Board notes that in an August 2011 statement, the Veteran's representative has reported that the symptoms associated with the service-connected disabilities had increased in severity.  A new VA examination must be conducted to determine if this new level of symptomatology is sufficient to warrant TDIU. The review of the symptomatology must include the newly service-connected PTSD. 

The only statement of the case/supplemental statement of the case which addresses the Veteran's TDIU claim is dated in July 2011.  This was two days prior to the RO granting service connection for PTSD.  The July 2011 statement of the case did not address, in any way, the Veteran's PTSD with regard to his employability nor did the July 2011 statement of the case address the findings of the August 2011 VA PTSD examination.  This additional, pertinent evidence, was not accompanied by a waiver of review by the RO.  It must be reviewed prior to further action by the Board.  

A recent notice of disagreement with the 50 percent rating for PTSD has been received.  That requires that a statement of the case be issued on that issue.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant and his representative a statement of the case on the issue of an increased rating for PTSD.  They should be notified that a timely substantive appeal must be submitted to complete the appeal.  If a timely appeal is not filed this issue should be closed at the RO.

2.  Schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected insulin dependent diabetes mellitus, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and PTSD have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


